Title: From James Madison to Albert Gallatin, 15 August 1812
From: Madison, James
To: Gallatin, Albert


Dear Sir
Washington Aug. 15. 1812
I have just recd. your favor of the 13th. I had proposed to set out for Virga. on friday, and am very glad to learn that you will be with us before that takes place. I expect Mr. Monroe every moment; and Mr. Pinkney being within call, I shall be able to decide with the best advantage the several important questions on hand. Previous to the acct. of the loss of Michillimackin⟨ac⟩ orders had gone for a reinforcement to Hull of 1500 men from Kentucky & Ohio. It is a little strange that no official communication of the revoking order, has yet arrived from G. B. the order being dated on the 23d. of June, and so many motives urging an immediate transmission of it. The solic[i]tude on this point appeared from the hasty communication thro’ Halifax before the measure was reduced to its due form. From debates in Parlt. of the 18 & 19 of June, there must have been a sudden transition from the conditional suspension to the shape finally given to the act. Maury writes from Liverpool (June 26), that shipments were taking place, witht. hesitation, of goods to an unexampled amt. for the U. S. It will be an unexam⟨pled⟩ instance of mercantile incaution if passports be not obtaind, to be good in the event of war. The state of things which produced the revocation of the orders, would ensure the granting them, if insisted on. Enclosed is the new Chancellor of the Exch:’s budget, with an interesting view of the subject by Huskisson. Affece. respects
James Madison
